UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6763



TONY LAMON MOODY,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director; ATTORNEY GENERAL
OF THE COMMONWEALTH OF VIRGINIA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1955-AM)


Submitted:   January 17, 2002              Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Lamon Moody, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Lamon Moody appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal substantially

on the reasoning of the district court.*    See Moody v. Angelone,

No. CA-99-1955-AM (E.D. Va. filed Apr. 10, 2001; entered Apr. 11,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       We note that the district court inadvertently failed to
address Moody’s claim that the trial court erred in denying his
motion for a new trial based on after-discovered evidence. Moody
claims that Clayton Dillard revealed after the trial that he
purchased the crack cocaine Moody was convicted of distributing
from another source.    Because we find that the Virginia courts
correctly found that Moody failed to show that this evidence could
not have been discovered until after the trial and failed to show
that it could not have been secured for use at trial through the
exercise of reasonable diligence, this claim is without merit. See
Odum v. Commonwealth, 301 S.E.2d 145, 149 (Va. 1983) (setting out
four-part test for courts to consider in ruling on a motion for a
new trial).


                                 2